DIXON, C.J.,
would grant and order an evidentiary hearing to determíne 1 — the effectiveness of counsel in permitting an apparently insane defendant to plead guilty without even requiring the members of the Sanity Commission to testify and be cross-examined and 2 — to determine in an adversary proceeding with other appointed counsel the competence of defendant intelligently to plead guilty to the charges. On the face of the pleadings before us, defendant is and was incompetent.
CALOGERO and DENNIS, JJ., would grant the writ.